Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 October 2020 and 02 July 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007027536 to A. Takakuwa (“Takakuwa”) in view of JP 2004195340 to Aketo et al. (“Aketo”), translations of which are provided herewith and relied-upon herein.
	With regard to Claims 1-2 and 6-7, Takakuwa teaches forming a pattern on a substrate via aerosolizing a liquid film forming material with a carrier gas and depositing said aerosol on to a substrate (see Abstract; FIGs. 1, 4-5; ¶¶ [0002]).  According to Takakuwa, the substrate is vibrated in order to improve process speed and accuracy (see ¶¶ [0009], [0023]).
	Takakuwa does not expressly teach the claimed vibration frequency.  Aketo is directed to a method for handling fine particles mixed in solution and teaches spreading said mixture on a substrate via an ultrasonic generator connected thereto, and teaches usage of frequencies within the claimed range (see Abstract; Pgs. 3, 5).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed substrate vibration frequencies and associated speeds within the claimed range in the method of Takakuwa, as 
	With regard to Claim 4, Takakuwa teaches heating the substrate (see ¶¶ [0009], [0024]).
	With regard to Claims 8-10, Takakuwa teaches treatment of the substrate such that aerosolized material deposited thereon is attracted to one region and repelled from another (see ¶¶ [0002], [0016]).
2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa in view of Aketo as applied to Claim 1, and further in view of JP 2009091604 to Hayashi et al. (“Hayashi”), a translation of which is provided herewith and relied-upon herein.
	With regard to Claim 3 Takakuwa discloses forming optical and/or semiconductor device films (see ¶¶ [0002], [0012]); however the reference does not teach irradiating the formed film as claimed.  Hayashi is directed to an aerosolized film-forming process for producing optical conductive films, and teaches irradiating the film with microwave or plasma to increase the conductivity thereof (see Abstract; ¶¶ [0001], [0007], [0029]-[0032]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted an irradiation step on the formed films in the method of Takakuwa in order to increase the conductivity of the film as taught by Hayashi.
3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa in view of Aketo as applied to Claim 4, and further in view of JP 2012216411 to T. Ogawa (“Ogawa”), a translation of which is provided herewith and relied-upon herein.
	With regard to Claim 5, Takakuwa teaches heating (see ¶¶ [0009], [0024]), but does not teach the claimed temperature.  Ogawa is similarly directed to forming thing films by depositing a mixture of film forming material on a vibrating substrate and heating, teaches temperature is a .
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa in view of Aketo as applied to Claim 1, and further in view of JP 2004046153 to Gyoda et al. (“Gyoda”), a translation of which is provided herewith and relied-upon herein.
	With regard to Claim 11, Takakuwa discloses forming optical and/or semiconductor device films (see ¶¶ [0002], [0012]); however the reference does not teach a liquid crystal compound forming material as claimed.  Gyoda is directed to a similar process wherein aerosolized film materials are deposited on a substrate and teaches film forming materials of liquid crystal compounds (see Abstract; Pgs. 1-5).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed liquid crystal compounds in the method of Takakuwa to develop thin films for liquid crystal displays with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of copending Application No. 16/906,432 in view of Aketo.  Claim 2 .
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,282,999 to Sinha et al. is noted as teaching a film-forming process wherein a film-forming composition is sprayed on to a substrate that is subject to vibrating radiation (see Abstract; FIG. 6; Claims 1 and 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715